DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-16have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument – (pages 8-12) Applicant argued the lack of the newly claim amendment of the combine teaching of Shinoda et al and CHANDER et al with further view of Patel. Applicant pointed support for new claims 14-16. Please read the Remarks for further detail. 
Examiner’s response – Examiner did an updated search and found that OHASHI et al (WO 2019/013064) in combination Shinoda et al teaches the new claim amendments. Please read the Office Action for further detail. Shinoda et al teaches the claims 14-16 as well. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al (US 2020/0294235) in view of OHASHI et al (WO 2019/013064):
Claim 1:

A cell observation system (figure 1 and supporting paragraph 0033 teaches an observation system; 0053-0060 teaches observation system with imagine unit 21 for culture container group such as a fertilized egg F) comprising:
a processor configured to (figure 1 part 50, 60, 70 are system with processor; 0071-0075 teaches computer with CPU (central processing unit) to carry out present technology and to executing the operation):
receive an image of a subject, the image being acquired by an image sensor at an acquisition time (0076-0091 teaches figure 6 with image acquisition 51 for acquires image of fertilized egg capture in time-series by the imaging unit 21); 
control the image sensor to acquire another image of the inferred position (0057 teaches imaging unit 21 photography not only in still image but also moving image, which is view as the imaging unit 21 will be moving and 0141 teach where the XY position of the egg will be for imaging).
Shinoda et al teaches the subject matter above, but the following is taught by OHASHI et al (WO 2019/013064):
infer, from characteristic information of a plurality of cells within the image, an inferred position in the subject where an aggregate of multiple cells will be generated or grown after the acquisition time (figures 10 and 11 and supporting specification; 0092-0106, especially 0095-0097, where fertile ovum F (characteristic information of plurality of cell within the image) which is imaged in the original images G3 input into probability image calculate (infer) and output probability images that provides part of the zona pellucida where the probability map showing probability of the presence of a specific part of the fertile ovum at a position (pixel position) in the image. The probability images are where the generated or grown cells will be by means of position/pixel position).
Shinoda et al and OHASHI et al are both in the field of image analysis, especially imaging and tracking of cell growth over time with time-series imaging such that the combine outcome is predictable.  
It would have been obvious to one skill in the art at the time of the invention to modify the prediction unit 57 of the Shinoda et al, which already predict values such as hatching rate, an implantation rate, a pregnancy rate, a conception rate, an abortion rate, a birth weight, a birth rate, or a breading value relating to fertilized egg F (Shinoda et al paragraph 0124), with additional prediction of the probability images which provides probability map showing presence of specific part of the fertile ovum position (pixel position) in the image which would enable the evaluation of quality (growth state, number of cells, cell symmetric properties…etc) of each fertile ovum F as disclosed by OHASHI et al in 0092.

Claim 2: Cancelled

Claim 3:
Shinoda et al further teaches:
The cell observation system of claim 1, further comprising:
an actuator configured to be controlled to move the image sensor (0055-0056 teaches imaging unit 21 has a configuration capable of moving in the optical axis direction (Z-axis direction) and a horizontal direction, where such movements are driven by a drive circuit/actuator; 0077 teaches imaging control unit 55 view for such adjustment)
wherein the processor is configured to control the actuator to move the image sensor so that the image sensor acquires the another image at a center position of the aggregated of multiple cell, based on the inferred position (0082 teaches imaging control unit 55 controls the imaging unit 21 basis on numerical value data that is output from the feature amount calculation unit 54 and relates to the shape variation so that a photographing interval when imaging the fertilized egg F is shortened; 0057 teaches imaging unit 21 configured for still and moving image; figure 13 and 0148 teaches feature amount/movement trajectory calculated, where Q line for the center position of egg F in movement and above teaches imaging control 55 adjust the imaging unit 21 for such movement). 

Claim 4:
Shinoda et al further teaches:
The cell observation system of claim 1, further comprising:
wherein the processor is configured to control the image sensor so as to perform lapse photography of the aggregated of multiple cells at the inferred position, at specified time intervals (0082 teaches imaging control unit 55 controls the imaging unit 21 and the light source 22 on the basis of numerical value data that is output from the feature amount calculation unit 54 and relates to the shape variation so that a photographing interval/time lapse when imaging the fertilized egg F; figure 16 and 0194-0197 teaches specified time intervals such as T1, T2 and T3, where base performs predetermined analysis processing with respect to the numerical value data to detect a first period T1 and so forth; 0096 further teaches imaging interval or the number of imaging sheets of the imaging unit 21 in the observation system 100 can be arbitrarily set).


Shinoda et al further teaches:
The cell observation system of claim 1, further comprising:
wherein the processor is configured to control a display to display images of the cell acquired by the image sensor (figure 15 and 0178 teaches display of images of cells/colonies acquired by image sensor; figure 17 part 210 and 0217-0218 teaches first and second time lapse images display the images through an operation by a user).

Claim 6:
Shinoda et al further teaches:
The cell observation system of claim 1, further comprising:
wherein the processor is configured to: analyze a plurality of images of the inferred position that have been acquire by the image sensor over time, measure a number of cell with in each of the plurality of images; and determine changes over time in the number of cell within the each of the plurality of images (0078-0080 teaches recognition unit 53 and feature amount calculation unit 54 are analysis processing of time-series images; 0100 teaches time lapse image (plurality of images) with evaluating number of cells, growth state and the likes (change over time); figure 15 teaches the display output of the growth state of the cells and 0100 teaches evaluating the number of cells.).

Claim 7:
OHASHI et al further teaches:
The cell observation system of claim 1, further comprising:
an inference engine provided with a colonization inference model that has been generated with cell images as training data (0096-0097 teaches probability image generating unit 53 (inference engine) for fertile ovum and zona pellucida using deep learning analysis (which would using of training data) in addition to fertile ovum information database 59 (colonization inference model) with teaching data (training data)),
wherein the processor is configured to use the colonization inference model to infer the inferred position (figures 10 and 11 and supporting specification; 0092-0106, especially 0095-0097, where fertile ovum F (characteristic information of plurality of cell within the image) which is imaged in the original images G3 input into probability image calculate (infer) and output probability images that provides part of the zona pellucida where the probability map showing probability of the presence of a specific part of the fertile ovum at a position (pixel position) in the image. The probability images are where the generated or grown cells will be by means of position/pixel position). 

Claim 8:
OHASHI et al further teaches:
The cell observation system of claim 7, further comprising:
wherein the processor is configured to use the colonization inference model to infer a trend in cultivation of the plurality of cells based on images or information on the inferred position (0096-0097 teaches the use of probability image generation unit 53a and fertile ovum information database 59 to predict (infer) position of specific part of the fertile ovum at a position in the image). 



Shinoda et al further teaches:
The cell observation system of claim 1, further comprising:
wherein the processor is configured to control memory to store the inferred position (0071-0075 teaches use of memory with CPU/processor for storage and block of information and 0092-0094 teaches imaging with an interval of three seconds along movement route R, where R show inferred positions).

Claim 11:
Shinoda et al (US 2020/0294235)
A method, comprising:
acquiring image data formed in time series of appearance of cell cultivation (0076-0091 teaches figure 6 with image acquisition 51 for acquires image of fertilized egg capture in time-series by the imaging unit 21), 
designating image portion where there is generation or growth of an aggregate of multiple cells, among the image data that has been acquired, as annotation (figures 5 and 15 with image portion and growth and aggregate of multiple cells with annotation from image capture through different days), 
Shinoda et al teaches the subject matter above, but the following is taught by OHASHI et al (WO 2019/013064):
making image data that has been designated with this annotation into training data (0096-0097 teaches probability image generating unit 53 (inference engine) for fertile ovum and zona pellucida using deep learning analysis (which would using of training data) in addition to fertile ovum information database 59 (colonization inference model) with teaching data (training data)).
generating an inference model using the training data, wherein an input to the wherein an input to the inference model of an image of a subject, the image being acquired by an image sensor at an acquisition time, results in output from the inference model of an inferred position in the subject where an aggregate of multiple cells will be generated or grown after the acquisition time (figures 10 and 11 and supporting specification; 0092-0106, especially 0095-0097, where fertile ovum F (characteristic information of plurality of cell within the image) which is imaged in the original images G3 input into probability image calculate (inference model) and output probability images that provides part of the zona pellucida where the probability map showing probability of the presence of a specific part of the fertile ovum at a position (pixel position) in the image. The probability images are where the generated or grown cells will be by means of position/pixel position).
Shinoda et al and OHASHI et al are both in the field of image analysis, especially imaging and tracking of cell growth over time with time-series imaging such that the combine outcome is predictable.  
It would have been obvious to one skill in the art at the time of the invention to modify the prediction unit 57 of the Shinoda et al, which already predict values such as hatching rate, an implantation rate, a pregnancy rate, a conception rate, an abortion rate, a birth weight, a birth rate, or a breading value relating to fertilized egg F (Shinoda et al paragraph 0124), with additional prediction of the probability images which provides probability map showing presence of specific part of the fertile ovum position (pixel position) in the image which would enable the evaluation of quality (growth state, number of cells, cell symmetric properties…etc) of each fertile ovum F as disclosed by OHASHI et al in 0092.

OHASHI et al teaches:
The cell observation system of claim 1, further comprising:
an inference engine configured to (0096-0097 teach probability image generating unit 53 (inference engine)):
receive image data formed in time series of appearance of cell cultivation leading to generation of a colony of cells (0096-0097 teaches ovum information database 59 (colonization inference model) where database stores data such as image/data over time (time series) of the cell growth/cultivation):
and make image data that has been designated with this annotation into training data (0096-0097 teaches probability image generating unit 53 (inference engine) for fertile ovum and zona pellucida using deep learning analysis (which would using of training data) in addition to fertile ovum information database 59 (colonization inference model) with teaching data (training data)); and
generate a colonization inference model using the training data, wherein the processor is configured to use the colonization inference model to infer the inferred position (figures 10 and 11 and supporting specification; 0092-0106, especially 0095-0097, where fertile ovum F (characteristic information of plurality of cell within the image) which is imaged in the original images G3 input into probability image calculate (infer) and output probability images that provides part of the zona pellucida where the probability map showing probability of the presence of a specific part of the fertile ovum at a position (pixel position) in the image. The probability images are where the generated or grown cells will be by means of position/pixel position).


designate image portions where there is colonization, among the image data that has been received, as annotation (figures 5 and 15 with image portion and growth and aggregate of multiple cells with annotation from image capture through different days).

Claim 13:
Shinoda et al (US 2020/0294235) teaches a non-transitory computer-readable medium (0070-0072 teaches memory/non-transitory with CPU to store data and execute the program) storing a processor executable code, which when executed by at least one processor, at least performs:
receiving an image of a subject, the image being acquired by an image sensor at an acquisition time (0076-0091 teaches figure 6 with image acquisition 51 for acquires image of fertilized egg capture in time-series by the imaging unit 21);
controlling the image sensor to acquire another image of at the inferred position (0057 teaches imaging unit 21 photography not only in still image but also moving image, which is view as the imaging unit 21 will be moving and 0141 teach where the XY position of the egg will be for imaging).
Shinoda et al teaches the subject matter above, but the following is taught by OHASHI et al (WO 2019/013064):
inferring, from characteristic information of a plurality of cells within the image, an inferred position in the subject where an aggregate of multiple cells inferring will be generated or grown after the acquisition time (figures 10 and 11 and supporting specification; 0092-0106, especially 0095-0097, where fertile ovum F (characteristic information of plurality of cell within the image) which is imaged in the original images G3 input into probability image calculate (infer) and output probability images that provides part of the zona pellucida where the probability map showing probability of the presence of a specific part of the fertile ovum at a position (pixel position) in the image. The probability images are where the generated or grown cells will be by means of position/pixel position).
Shinoda et al and OHASHI et al are both in the field of image analysis, especially imaging and tracking of cell growth over time with time-series imaging such that the combine outcome is predictable.  
It would have been obvious to one skill in the art at the time of the invention to modify the prediction unit 57 of the Shinoda et al, which already predict values such as hatching rate, an implantation rate, a pregnancy rate, a conception rate, an abortion rate, a birth weight, a birth rate, or a breading value relating to fertilized egg F (Shinoda et al paragraph 0124), with additional prediction of the probability images which provides probability map showing presence of specific part of the fertile ovum position (pixel position) in the image which would enable the evaluation of quality (growth state, number of cells, cell symmetric properties…etc) of each fertile ovum F as disclosed by OHASHI et al in 0092.

Claim 14:
Shinoda et al further teaches:
The cell observation system of claim 1,
wherein the plurality of cells are multifunctional stem cells (0222-0223 teaches where the cell are stem cell). 

Claim 15:
Shinoda et al further teaches:
The cell observation system of claim 1,
wherein the plurality of the cells are induced pluripotent stem cells (0100-0101, 0132 teaches needing the expert of embryologist of fertilized egg where 0222-0223 teaches egg to be stem cell. Embryologist would be study of embryonic stem cell which are considered pluripotent stem cells). 

Claim 16:
Shinoda et al further teaches:
The cell observation system of claim 1,
wherein the characteristic information includes position or shape information of the plurality of cells within the image (0012-0017 teaches visualized group of fertilized egg with calculate a shape variation; 0079-0081 teaches consideration of shape as well as position of the fertilized egg F).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al (US 2020/0294235) and OHASHI et al (WO 2019/013064) as applied to claim 7 above, and further in view of Patel (US 2020/0058381).
Claim 9:
OHASHI et al teaches:
The cell observation system of claim 7, wherein:
wherein the colonization inference model is generated by managing history, of information obtained from image data of appearance of cell cultivation that was formed in time series (0096-0097 teaches ovum information database 59 (colonization inference model) where database stores data such as image/data over time (time series) of the cell growth/cultivation). 

block generation processing for a blockchain for every acquisition time of the image data (0058 teaches the use of blockchain for set time interval collect data database; 0006 teaches monitoring of cancer/cells over time, which is view as acquisition time by image means; 0081-0082 teaches database be data of video of image data related to healthcare of patient, where blockchain hold these data information).
Shinoda et al , OHASHI et al (deep learning 0096-0097) and Patel are both in the field of image analysis, especially time-series imaging cells monitoring with machine learning/inference engine for projected (Patel – abstract teaches prediction engine for medical transaction with deep learning (0037) for cancer/cells taught in 0006).
It would have been obvious to one skill in the art at the time of the invention to modify the ovum information database 59 of OHASHI et al to be part of the blockchain of Patel with its deep learning engine 260 also referred to as the Brain, acts as the main logic, decision making engine for system 200. It stores data captured in a central database (such as the ovum information database 59 of OHASHI et al) such that the data can be accessed by everyone connected to the network or everyone who is authorized to receive the data. Additional functions of the Brain are described in FIG. 3. The brain also learns from the data flowing through the system and constantly improves overtime as more sets of data are passed through. The brain helps in detecting the anomalies and potential discrepancies in the medical data and suggests the corrective measures for the same. It also helps in claim scrubbing, auto adjudication of claims and claim authorization as disclose by Patel in 0059. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KINDAICHI (US 2019/0010441) teaches Observation device, observation method, and storage medium- paragraph 0135 (prediction)
Mimura et al (US 2011/0013821) teaches Image analysis method for cell observation, image-processing program, and image-processing device – figure 2 and paragraphs 0052-0054 (time series imaging, movement amount with time and position of the cell over time)
Mimura et al (US 2011/0019923teaches ) teaches Image analysis method for cell observation, image-processing program, and image-processing device – Figure 1 and 0065 (prediction direction of movement)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656